Exhibit 10.1


[***] Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.


frblogo.jpg [frblogo.jpg]
This TERM LOAN AND SECURITY AGREEMENT (“Agreement”) dated August 23, 2017 (the
“Effective Date”), between FIRST REPUBLIC BANK (“Lender”) and HAMILTON LANE
ADVISORS, L.L.C., a Pennsylvania limited liability company (“Borrower”) provides
the terms on which Lender will lend to Borrower and Borrower will repay Lender.
The parties agree as follows:
ACCOUNTING AND OTHER TERMS
Subject to Section 1.2, accounting terms not defined in this Agreement will be
construed following GAAP and calculations and determinations must be made
following GAAP. The term “financial statements” includes the notes and
schedules. The terms “including” and “includes” always mean “including (or
includes) without limitation,” in this or any Loan Document.
Notwithstanding the foregoing, if, after the date of this Agreement, there shall
be a change in GAAP that would affect the calculation of any amounts included in
any covenants or other provisions of this Agreement, then the parties shall
negotiate in good faith an amendment to this Agreement to revise the covenant or
other provision to give effect to the original intent of the parties and, until
such amendment is effected, the calculation shall be based on GAAP as in effect
prior to the change in GAAP and the Borrower shall provide the Lender with a
reconciliation of the differences.
LOAN AND TERMS OF PAYMENT
Promise to Pay.
Borrower promises to pay Lender the unpaid principal amount of all Credit
Extensions and interest on the unpaid principal amount of the Credit Extensions.


2.1.1 Term Advances. Subject to the terms and conditions of this Agreement, (i)
on the date hereof the Lender shall advance $75,000,000 (the “Initial Term
Advance” or “Facility I”) to Borrower and (ii) from the date hereof through
August 21, 2020, Borrower may request advances at the sole discretion of the
Lender (each, an “Additional Term Advance” and, collectively and with the
Initial Term Advance, “Term Advances”), each Additional Term Advance
collectively not exceeding $25,000,000. As a condition precedent to any
Additional Term Advance, Borrower and Lender shall agree to such additional
terms and amendments hereto as are needed to facilitate such proposed Additional
Term Advance. After repayment, no Term Advance may be reborrowed. Borrower shall
make interest-only payments from the date of each Term Advance through, but
excluding, November 1, 2017 (the “Amortization Date”). Beginning with the
payment due on the Amortization Date, Borrower shall repay the Term Advances (i)
on the first calendar day of each calendar quarter in installments of principal
as set forth in Schedule II hereof plus (ii) monthly payments of accrued
interest. All unpaid principal and interest on each Term Advance shall be due on
November 1, 2024 (the “Term Maturity Date”). To obtain a Term Advance, Borrower
shall notify Lender by delivering to Lender the Payment/Advance Form attached as
Exhibit B by facsimile or electronic mail in portable document format (PDF) by
12:00 p.m. Pacific time on the Business Day before the Business Day that the
Term Advance is to be made. Each Payment/Advance Form will indicate whether such
Term Advance is to be based on the Prime Rate or Index Rate. Lender will credit
Term Advances to Borrower’s deposit Account with Lender, as defined in Section
2.2(d). Lender may make Term Advances under this Agreement based on instructions
from a Designated Representative or his or her designee or without instructions
if the Term Advances are necessary to meet Obligations that have become due,
provided that Borrower may not use the proceeds of any Term Advances to repay
principal owing to Lender.
Interest Rate, Payments.


1
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





Interest Rate. Term Advances accrue interest on the outstanding principal
balance, as set forth in the applicable Payment/Advance Form, elected by
Borrower at: (a) with respect to Advances based on the Prime Rate, a floating
per annum rate equal to the greater of (i) the Prime Rate minus 1.25% and (ii)
2.75%, or (b) with respect to Term Advances based on the Index Rate, the greater
of (i) the Index Rate plus 1.75% and (ii) 2.75% (the “Note Rate”); provided
that, if the aggregate principal amount of the outstanding Term Advances is
equal to or less than $40,000,000 by the date that is three (3) years after the
date hereof, then the applicable interest rate will be reduced by 0.25%. The
interest rate increases or decreases when the Prime Rate or Index Rate, as
applicable, changes. Interest is computed on a 360 day year for the actual
number of days elapsed. On the Effective Date, Borrower shall elect to use
either the Prime Rate or Index Rate for the duration of this Agreement.
If Index Rate is chosen then if the Current Index on any Interest Change Date is
different from the Current Index on the most recent Interest Change Date (or the
Current Index on August 1, 2017), then Lender shall increase or decrease the
Note Rate in accordance with this section 2.2(a) effective on each Interest
Change Date. The new Note Rate which becomes effective on each Interest Change
Date shall be equal to the Current Index applicable on the Interest Change Date
plus 1.50% per annum, rounded upward to the nearest 0.125%, subject to section
2.2(b) below.
Default Rate.  After maturity or after the occurrence and during the continuance
of an Event of Default, upon notice from the Lender (which notice may be
retroactive to the date of the Event of Default or maturity), principal Lender
Obligations accrue interest at 5 percent above the elected rate effective on the
maturity date or immediately before the Event of Default, as applicable.
Interest Payments. Interest due on the Advances is payable on the 15th calendar
day of each month. After an Event of Default, Lender may debit Borrower’s
Account, as defined in 2.2(d), for principal and interest payments owing or any
amounts Borrower owes Lender. Payments received after 12:00 noon Pacific time
are considered received at the opening of business on the next Business Day.
When a payment is due on a day that is not a Business Day, the payment is due
the next Business Day.
Automatic Payment Authorization. Borrower authorizes Lender to make automatic
deductions (“Auto Debit”) from the following deposit account (the “Account”)
maintained by Borrower at Lender’s offices in order to pay, when and as due, all
installment payments of interest, and/or principal, renewal, modification or
other fees or payments (a “Payment”) that Borrower is required or obligated to
pay Lender under the Loan Documents provided, that Lender shall notify Borrower
of any amounts automatically deducted from Borrower’s Account (which notice may
be delivered concurrently with any Auto Debit), and provided, further, that no
Auto Debit shall be effected for any fees or payments that are not scheduled
unless Borrower shall have received, prior to the making of the Auto Debit, a
written invoice, which may be delivered via email, detailing the fees or
payments that are due:
Account No:    
Without limiting any of the terms of the Loan Documents, Borrower acknowledges
and agrees that if Borrower defaults in its obligation to make a Payment because
the collected funds in the Account are insufficient to make such Payment in full
on the date that such Payment is due, then Borrower shall be responsible for all
late payment charges and other consequences of such default by Borrower under
the terms of the Loan Documents.
Revocation of Authorization. Subject to the Section immediately following this
Section, this authorization shall continue in full force and effect until the
date which is five (5) Business Days after the date on which Lender actually
receives written notice from Borrower expressly revoking the authority granted
to the Lender to charge the Account for Payments in connection with the
Advances. No such revocation by Borrower shall in any way release Borrower from
or otherwise affect Borrower’s obligations under the Loan Documents, including
Borrower’s obligations to continue to make all Payments required under the terms
of the Loan Documents.
Termination by Lender. The Lender, at its option and in its discretion, reserves
the right to terminate the arrangement for Auto Debit pursuant to this Section
at any time effective upon prior written notice of such election (a “Termination
Notice”) given by Lender to Borrower. Without limiting the generality of the
immediately preceding sentence, the Lender may elect to give a Termination
Notice to Borrower if Borrower fails to comply with any of the Lender’s rules,


2
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





regulations, or policies relating to the Account, including requirements
regarding minimum balance, service charges, overdrafts, insufficient funds,
uncollected funds, returned items, and limitations on withdrawals.
Increase in Interest Rate Upon Termination of Auto Debit. The date on which the
arrangement for Auto Debit for the Account is terminated at the election of the
Borrower is referred to as the “Auto Debit Termination Date”. Borrower
acknowledges and agrees that the Lender would not have been willing to make the
Advances at the interest rate or interest rates contained in the Loan Documents
in the absence of the arrangement for Auto Debit from the Account pursuant to
this authorization. Therefore, if there is a termination resulting from
Borrower’s revocation of the Auto Debit arrangement, effective on the first due
date of a Payment following the Auto Debit Termination Date, Lender, at its
option and in its discretion, shall have the right to increase the interest rate
on the outstanding principal balance of the Loan Documents to a rate which is
equal to one-half of one percent (0.50%) per annum (the “Percentage Rate
Increase”) above the otherwise applicable interest rate from time to time under
the terms of the Loan Documents.
Late Payments. If any installment of interest is not paid within 10 Business
Days after the date on which it is due, Borrower shall immediately pay a late
charge equal to 5% of such installment to Lender to compensate the Lender for
administrative costs and expenses incurred in connection with such late payment.
Borrower agrees that the actual damages suffered by Lender because of any late
installment payment are extremely difficult and impracticable to ascertain, and
the late charge described in this Section represents a reasonable attempt to fix
such damages under the circumstances existing at the time this Agreement is
executed. Lender's acceptance of any late charge shall not constitute a waiver
of any of the terms of this Agreement and shall not affect Lender's right to
enforce any of its rights and remedies against any Person liable for payment of
this Agreement.
Fees. Borrower will pay:
Facility I Fee. A fully earned, non-refundable facility fee in the amount agreed
upon by the Borrower and the Lender on the Effective Date;
Additional Term Advance Fee. A fully earned, non-refundable facility fee, equal
to the amount agreed upon by the Borrower and the Lender on the Effective Date,
on the date each such Additional Term Advance is made; and
Lender Expenses. Upon demand by Lender, all Lender Expenses reasonably incurred
after the Effective Date.
CONDITIONS OF LOANS
Conditions Precedent to Initial Credit Extension. Lender’s obligation to make
the initial Credit Extension is subject to the condition precedent that it
receives, in form and substance satisfactory to Lender, such documents, and
completion of such other matters, as Lender may reasonably deem necessary or
appropriate, including, without limitation:
duly executed original signatures to the Loan Documents;
certified Borrowing Resolutions of the Borrower authorizing entry into the
transaction contemplated herein and in the other Loan Documents certified by a
responsible officer of the Borrower as correct and complete copies thereof and
in effect on the Effective Date;
a true and complete copy of Borrower’s certificate of formation and good
standing (or other similar instruments), certified by the Pennsylvania Secretary
of State, and in each case certified by a responsible officer of the Borrower to
be correct and complete copies thereof and in effect on the Effective Date;
fully executed Loan Disbursement Instructions;
a legal opinion of Borrower’s legal counsel;
a true and complete copy of Borrower’s LLC Agreement certified by a responsible
officer of the Borrower to be correct and complete copies thereof and in effect
on the Effective Date;


3
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





payment of the fees and Lender Expenses through the Effective Date;
a fully executed payoff letter in form and substance reasonably acceptable to
the Lender;
copies of UCC-3 termination statements terminating all existing liens on the
Collateral; and
delivery of a list of the Hamilton Lane subsidiaries.
Conditions Precedent to all Credit Extensions. Lender’s obligation to make each
Term Advance, including the Initial Term Advance, is subject to the following:
receipt of any Payment/Advance Form in accordance with Section 2.1.1;
the representations and warranties in this Agreement shall be true in all
material respects on the date of the Payment/Advance Form and on the effective
date of each Term Advance (except to the extent that a representation and
warranty is as of a specified date, in which case it must be true in all
material respects as of the date specified), and no Event of Default may have
occurred and be continuing, or result from the Term Advance. Each Term Advance
is Borrower’s representation and warranty on that date (or as set forth above)
that the representations and warranties in this Agreement remain true in all
material respects; and
since the date of the most recently delivered financial statements, no Material
Adverse Change shall have occurred.
CREATION OF SECURITY INTEREST
Grant of Security Interest. Borrower grants to Lender a continuing security
interest in the Collateral to secure all Lender Obligations and performance of
Borrower’s duties under the Loan Documents. Except for Permitted Liens and
subject to Permitted Perfection Limitations, Borrower shall cause Lender to have
a first priority security interest in the Collateral. If this Agreement is
terminated, Lender’s lien and security interest in the Collateral will continue
until Borrower fully satisfies its obligations under this Agreement (other than
indemnities that are unliquidated and survive termination). If Borrower shall,
at any time, acquire a commercial tort claim in excess of $500,000, Borrower
shall promptly (but in any event no later than the date that the next Compliance
Certificate is required to be delivered pursuant to Exhibit A) notify Lender in
writing of the details thereof and grant to Lender in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to Lender.
Borrower authorizes Lender to file financing statements with all appropriate
jurisdictions as Lender deems appropriate in order to perfect or protect
Lender’s interest in the Collateral.
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as follows:
Due Organization and Authorization. Borrower is a limited liability company duly
existing and in good standing under the laws of the Commonwealth of
Pennsylvania, and qualified and licensed to do business in, and in good standing
in, any jurisdiction in which the conduct of its business or its ownership of
property requires that it be qualified except where the failure to be qualified
would not reasonably be expected to result in a Material Adverse Change.
Borrower has not changed its jurisdiction of formation or its organizational
structure or type. The execution, delivery and performance of the Loan Documents
have been duly authorized, and do not conflict with Borrower’s formation
documents, nor constitute an event of default under any material agreement by
which Borrower is bound. Borrower is not in default under any material agreement
to which or by which it is bound, except where such default would not reasonably
be expected to result in a Material Adverse Change.
Charter Documents. The Charter Documents delivered to Lender as of the Effective
Date are true and correct copies of all of Borrower’s formation, organizational
documents and operating agreements. The execution and delivery of the Loan
Documents by the Borrower and the performance by the Borrower of its obligations
under the Loan Documents are permitted by, and do not breach or conflict with
any conditions or terms contained within the Charter Documents.


4
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





All necessary consents have been given, actions taken and conditions met or
validly waived pursuant to the Charter Documents and the Loan Documents. There
are no restrictions in the Charter Documents on Borrower’s entering into and
performing its obligations under this Agreement.
Management Agreements. All Management Agreements respecting current Management
Fees are in full force and effect. Borrower has full power and authority to
grant a first priority security interest to Lender in the Management Fees and
Incentive Fees, there are no defenses to or setoffs (other than Incentive Fee
claw-back provisions) against the payment of any Management Fees or Incentive
Fees required for the Borrower to satisfy its obligations hereunder, and no
disability or contractual obligation that would restrict Borrower from granting
such security interest.
Litigation. Except as disclosed in writing to Lender, there are no actions or
proceedings pending by or against Borrower, that would reasonably be expected to
result in a judgment in excess of $2,500,000.
No Material Adverse Change in Financial Statements. All financial statements for
Borrower delivered to Lender fairly present in all material respects Borrower’s
financial condition and Borrower’s results of operations as of the dates
specified therein. There has not been any Material Adverse Change since the date
of the most recent financial statements submitted to Lender.
Solvency. The fair salable value of Borrower’s assets exceeds the fair value of
its liabilities; Borrower is not left with unreasonably small capital after the
transactions in this Agreement; and Borrower is able to pay its debts (including
trade debts) as they mature. No petition has been filed with a court for the
opening of a judicial liquidation, bankruptcy, suspension of payments or similar
proceedings against Borrower. Borrower has not been granted a suspension of
payments or declared bankrupt or been subject to any similar procedure and
Borrower has not been, or is not subject to, any liquidation proceedings.
Investments. Borrower owns only Permitted Investments.
OFAC; Patriot Act Compliance. Borrower is not a Person (i) whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) who engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such Person in any manner violative of such Section 2, or (iii) who is on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order (“OFAC”). Borrower is in
compliance with the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)). No Advances will be used, directly or indirectly, for
payments to any governmental official or employee, political party or its
officials, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940. Borrower is not engaged as one of its important activities in extending
credit for margin stock, and no part of any Advance shall be used to purchase or
carry margin stock (as defined under Regulations of the Federal Reserve Board of
Governors). Borrower has not violated in any material respect any material laws,
ordinances or governmental rules. Borrower has timely filed all required
material federal, state and local tax returns and paid, or made adequate
provision to pay, all material taxes, except those being contested in good faith
with adequate reserves under GAAP. Borrower has obtained all consents, approvals
and authorizations of, made all declarations or filings with, and given all
notices to, all government authorities that are necessary to continue its
business as currently conducted, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Change.
Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Lender contains any
untrue statement of a material fact as of the time made or delivered or, taken
together with all such representations, warranties and statements, omits to
state a material fact necessary to make the


5
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





statements contained in the certificates or statements not misleading in light
of the circumstances under which it was at the time made or delivered.
Management Fees. Borrower represents that it is entitled to receive 100% of
Management Fees and 75% of Incentive Fees from the Funds listed on Exhibit F
hereto.
AFFIRMATIVE COVENANTS
Borrower shall do all of the following:
Government Compliance. (a) Maintain its legal existence and good standing in its
jurisdiction of formation and (b) maintain qualification in each jurisdiction in
which qualification and good standing are necessary for the conduct of
Borrower’s business, and (c) will comply in all material respects with all
material laws, ordinances and regulations except in the case of (b) and (c)
where the failure to do so would not reasonably be expected to result in a
Material Adverse Change.
Financial Statements, Reports, Certificates. Deliver to Lender (i) a reasonably
prompt report of any legal actions pending against Borrower that would
reasonably be expected to result in damages or costs to Borrower of $2,500,000
or more; (ii) prompt notice of the occurrence of an Event of Default; and (iii)
such other information Lender reasonably requests in writing.
Covenants. Comply with the covenants set forth on Exhibit A.
Taxes. Make timely payment of all material federal, state, and local taxes or
assessments except where contesting the same and will deliver to Lender, on
demand, appropriate certificates attesting to the payment.
Insurance. Keep its business insured for risks and in amounts, at customary
levels.
Bank Accounts. Maintain its primary operating and depository accounts with
Lender; provided that Borrower shall have 60 days (or such longer period as the
Lender may agree to) to transition such accounts. Borrower will direct all
Management Fees into the Account. Borrower will deposit all Management Fees it
receives outside of the Account into the Account within two (2) Business Days of
receipt.
[Reserved.]
Charter Documents; Management Agreements. (a) Cause the Charter Documents and
Management Agreements to remain in full force and effect in the form presented
to Lender as of the Effective Date, except for changes that would not reasonably
be expected to affect materially and adversely (i) its right or ability to
receive Management Fees or Incentive Fees or the amount of Management Fees or
Incentive Fees otherwise payable thereunder or (ii) its ability to satisfy its
obligations under this Agreement; (b) enforce all of its material rights and
obligations under the Management Agreements; and (c) cause the Funds to maintain
each Partnership Agreement in full force and effect in the form presented to
Lender on the Effective Date, except for amendments that do not adversely affect
the right or ability (i) to pay Management Fees or Incentive Fees in the amounts
otherwise payable thereunder or make or enforce Capital Calls, (ii) to receive
Capital Contributions and other payments from the Partners, or (iii) to satisfy
Borrower’s obligations under this Agreement. Notwithstanding the above, Borrower
may take any action prohibited by this Section 6.8 so long as: (i) no Event of
Default has occurred and is continuing or would result from such action, (ii)
such action would not reasonably be expected to adversely affect the ability of
Borrower to satisfy its obligations hereunder, and (iii) the aggregate
Flexibility Actions do not exceed the Flexibility Cap at such time.
NEGATIVE COVENANTS
No Borrower shall do any of the following without the consent of the Lender:


6
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





Dispositions. Convey, transfer or otherwise dispose of any part of its business
or property outside the ordinary course of its business.
Changes in Business, Management, Control. Engage in any business other than the
businesses currently engaged in by Borrower or reasonably related thereto or
other business in accordance with the Charter Documents, or permit a Change in
Control to occur, or dissolve, or permit any circumstance to occur that permits
any Person(s) to seek the dissolution of Borrower.
Mergers or Acquisitions. Merge or consolidate with or into any other Person,
provided a Person may merge into the Borrower so long as the Borrower is the
survivor and both immediately before and immediately after giving effect to such
merger no Event of Default shall have occurred or be caused thereby.
Encumbrance. (a) Create, incur, or allow any Lien on any of its property, or
assign or convey any right to receive income, other than Permitted Liens, or (b)
agree with any Person other than Lender not to do so other than a holder of a
Permitted Lien (so long as the negative pledge with such other holder does not
prevent the Lender’s Lien on the Collateral unless such Collateral is in
Equipment subject to a financing lease or purchase money Lien), customary
anti-assignment provisions and restrictions required by applicable law to be
contained in any investment advisory agreement of Borrower and other
restrictions under applicable law.
Investments; Distributions. (a) Directly or indirectly acquire or own any
Person, or make any Investment in any Person, other than Permitted Investments;
or (b) pay any dividends or make any distribution or payment to its Partners or
Members, as applicable, except pursuant to and in accordance with the Charter
Documents, provided that no such payment or distribution (but, for the avoidance
of doubt, excluding expense reimbursement and similar payments) other than tax
distributions may be made at any time that an Event of Default has occurred and
is continuing or would exist after giving effect to such dividend, distribution
or payment.
Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
dividends and distributions permitted hereunder, investments permitted
hereunder, arrangements whereby a consolidated subsidiary serving as the general
partner or manager of a client engages Borrower as an investment adviser,
transactions pursuant to agreements in effect on the date hereof and
transactions that are upon fair and reasonable terms that are no less favorable
to Borrower than would be obtained in an arm’s length transaction with a
nonaffiliated Person.
Charter Documents. (a) Amend, modify or waive any provision in its Charter
Documents in any way materially affecting Borrower’s ability to satisfy its
obligations under this Agreement, or (b) allow any Person other than Borrower to
acquire (i) the right to make Capital Calls on behalf of the Borrower or (ii)
rights to receive any Capital Contributions from the Borrower’s Partners.
Management Fees. Permit any provision in any Charter Document or Management
Agreement to be amended or waived in a way that reduces or postpones the payment
of any Management Fees or Incentive Fees; direct Management Fees or Incentive
Fees to any other Person; waive or defer payment of any Management Fees or
Incentive Fees or permit any Affiliate to take any action with respect to
Management Fees or Incentive Fees that could be reasonably likely to be adverse
to Lender; provided, however, notwithstanding the above, Borrower may take any
action prohibited by this Section 7.8 so long as: (i) no Event of Default has
occurred and is continuing or would result from such action, (ii) such action
would not reasonably be expected to adversely affect the ability of Borrower to
satisfy its obligations hereunder, and (iii) the aggregate Flexibility Actions
do not exceed the Flexibility Cap at such time.
Compliance. Become an “investment company” registered or required to be
registered under the Investment Company Act of 1940 or a company controlled by
an “investment company” registered or required to be registered under the
Investment Company Act of 1940 or undertake as one of its important activities
extending credit to purchase or carry margin stock, or use the proceeds of any
Advance for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; or fail to comply with, or violate in any material respect any
material law or regulation.


7
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





Affiliates. Borrower will not permit any Affiliate to take any action with
respect to the Management Fees that the Borrower is not permitted to take
hereunder, provided that Borrower may permit an Affiliate to agree (a) that such
Affiliate may not create, incur, or allow any Lien on any of such Affiliate’s
property, or assign or convey any right to receive income, (b) to customary
anti-assignment provisions and restrictions required by applicable law to be
contained in any investment advisory agreement of Borrower and (c) to other
restrictions under applicable law.
EVENTS OF DEFAULT
Any one of the following is an Event of Default (“Event of Default”):
Payment Default. If Borrower fails to pay any principal or interest constituting
Lender Obligations when due or any other Lender Obligations within 2 Business
Day of the date the same shall be due;
Covenant Default.
If Borrower fails to perform any obligation under Section 6, or violates any of
the covenants contained in Section 7 of this Agreement, or
If Borrower fails or neglects to perform, keep, or observe any other material
term, provision, condition, covenant, or agreement contained in this Agreement,
in any of the Loan Documents, or in any other present or future written
agreement between Borrower and Lender and as to any default under such other
term, provision, condition, covenant or agreement that can be cured, has failed
to cure such default within 10 days after Borrower becomes aware of such
default;
[Reserved.]
Attachment. If any of Borrower’s assets is attached, seized, levied on, or comes
into possession of a trustee or receiver and the attachment, seizure or levy is
not stayed, bonded or removed in 10 Business Days, or if Borrower is enjoined,
restrained, or prevented by court order from conducting a material part of its
business or if a judgment or other claim becomes a Lien on a material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed against
any of Borrower’s assets by any government agency and not paid, bonded or stayed
within 10 Business Days after Borrower receives notice (but no Advances will be
made during the cure period);
Insolvency. If Borrower is not solvent or if Borrower begins an Insolvency
Proceeding or an Insolvency Proceeding is begun against Borrower and not
dismissed or stayed within 60 days (but no Advance will be made before any
Insolvency Proceeding is dismissed);
Other Agreements. If there is a default in any agreement between Borrower and a
third party that gives the third party the right to accelerate any Indebtedness
exceeding $5,000,000 or that could reasonably be expected to cause a Material
Adverse Change;
Judgments. If a money judgment(s) is rendered against the Borrower (to the
extent not satisfied, bonded or stayed for 60 days (it being understood that no
Advances will be made before such judgment is stayed or satisfied)) and the
aggregate amount of such judgment(s) (the “Judgment Amount”) is (a) less than
$40,000,000 and the difference between the Judgment Amount and the amount of
insurance coverage with respect thereto (if any) is greater than $5,000,000 (the
“Insurance Gap”) (provided, that to the extent the Insurance Gap is less than
$5,000,000, the Lender shall have received proof of such insurance in form and
substance reasonably acceptable to the Lender) or (b) the Judgment Amount is in
excess of $40,000,000;
Circumstances Affecting Fund or General Partner. If any Fund fails to receive
90% of its Capital Contributions within 10 Business Days of when due;
Misrepresentations. If Borrower or any Person acting for Borrower makes any
material misrepresentation or material misstatement now or later in any warranty
or representation in this Agreement or in any writing delivered to Lender or to
induce Lender hereunder to enter this Agreement or any Loan Document; or


8
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





Facility II. If an Event of Default occurs under Facility II.
LENDER’S RIGHTS AND REMEDIES
General. After the occurrence and during the continuance of an Event of Default,
Lender shall have the following rights and powers and may, at its option,
without notice of its election and without demand (except as provided herein or
required by law), do any one or more of the following: (i) declare any or all of
the Lender Obligations to be immediately due and payable; (ii) discontinue
advancing money or extending credit under this Agreement or under any other
document or agreement between Lender and Borrower; (iii) obtain the appointment
of a receiver to take possession of and, at the option of Lender, to collect,
sell or dispose of the Collateral; or (iv) exercise any or all rights and
remedies under this Agreement or any other Loan Document or applicable law,
including without limitation the rights of a secured party under the Code.
Lender, at its option, may apply all payments made under this Agreement or other
Loan Documents to principal, interest, fees and other Lender Expenses in such
order and amounts as Lender may determine in its sole discretion. The remedies
of Lender, as provided herein, shall be cumulative and concurrent, and may be
pursued singularly, successively or together, at the sole discretion of Lender,
and may be exercised as often as occasion therefor shall arise. Lender’s
exercise of one right or remedy is not an election, and Lender’s waiver of any
Event of Default is not a continuing waiver. Any delay by Lender in exercising
any remedy is not a waiver, election, or acquiescence, and no waiver is
effective unless signed by Lender and then is only effective for the specific
instance and purpose for which it was given. Borrower shall remain liable for
any deficiency, and Lender is not required to foreclose on any Collateral.
Borrower waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Lender on which Borrower is liable.
Rights to Payment. After the occurrence of an Event of Default, Lender may:
(i) in Lender’s or Borrower’s name, demand, collect, receive and give receipts
for any and all money and other property due or to become due in connection with
the Investment Interests, including without limitation, a demand on the other
parties for payment of amounts arising thereunder provided, however prior to
making demand on any third parties, Lender shall provide written notice to the
Borrower; and (ii) take possession of and endorse and collect any or all notes,
checks, drafts, money orders, or other instruments of payment relating to the
Investment Interests or any other Collateral.
Management Fees. After the occurrence of an Event of Default, Lender may:
(i) request payment of the Management Fees or Incentive Fees in accordance with
the Management Agreements and Charter Documents and enforce the obligation of
any Person to pay Management Fees or Incentive Fees; and (ii) collect all
Management Fees or Incentive Fees owed under any of the Management Agreements or
Charter Documents. Lender may enforce such obligations and collect such amounts
in its own name or that of Borrower or any Person with a right to effect such
enforcement and collection directly from the parties obligated thereon and to
apply the proceeds to the Lender Obligations.
Power of Attorney. Effective only when an Event of Default occurs and for the
period it continues, Borrower irrevocably appoints Lender as its lawful attorney
to: (i) endorse Borrower’s name on any checks or other forms of payment or
security; (ii) demand and collect Management Fees or Incentive Fees, and enforce
any of Borrower’s rights under the Management Agreements and Charter Documents;
(iii) make, settle, and adjust all claims under Borrower’s insurance policies;
(iv) settle and adjust disputes and claims about the Accounts directly with
account debtors, for amounts and on terms Lender determines reasonable; and (v)
transfer the Collateral into the name of Lender or a third party as the Code
permits. Lender may exercise the power of attorney to sign Borrower’s name on
any documents necessary to perfect or continue the perfection of any security
interest regardless of whether an Event of Default has occurred. Lender’s
appointment as Borrower’s attorney in fact, and all of Lender’s rights and
powers, coupled with an interest, are irrevocable until all Lender Obligations
have been fully repaid and performed and Lender’s obligation to provide Advances
terminates.
NOTICES. Any notice, demand or request required under the Loan Documents shall
be given in writing (at the addresses set forth below) by any of the following
means: (i) personal service; (ii) electronic communication, whether by
telecopier or other form of electronic communication; (iii) overnight courier;
or (iv) registered or certified, first class U.S. mail, return receipt
requested, or to such other addresses as Lender and Borrower may specify from
time to time in writing. Any notice, demand or request sent pursuant to either
subsection (i) or (ii) above, shall be deemed received


9
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





upon such personal service or upon receipt by electronic means provided receipt
at a time or on a day that is not a Business Day and between the hours of 9:00
a.m. and 5:00 p.m. (where the recipient is located) shall be deemed received on
the next Business Day. Any notice, demand or request sent pursuant to subsection
(iii) above, shall be deemed received on the Business Day immediately following
deposit with the overnight courier, and, if sent pursuant to subsection (iv)
above, shall be deemed received forty-eight (48) hours following deposit into
the U.S. mail. The addresses are: (a) for Lender, 111 Pine Street, San
Francisco, CA 94111, Attn: Commercial Loan Operations; and (b) for Borrower,
Hamilton Lane Advisors, L.L.C., One Presidential Blvd., 4th Floor, Bala Cynwyd,
PA 19004.
CHOICE OF LAW; VENUE; JURY TRIAL WAIVER AND JUDICIAL REFERENCE
The Loan Documents shall be governed by and construed in accordance with New
York law. All actions or proceedings arising in connection with the Loan
Documents shall be tried and litigated only in the state courts located in the
County of New York, State of New York, or the federal courts located in the
Northern District of New York. Borrower waives any right Borrower may have to
assert the doctrine of forum non conveniens or to object to such venue and
hereby consents to any court-ordered relief.
To the fullest extent permitted by law, Lender and Borrower waive trial by jury
in any litigation or proceeding in a state or federal court with respect to, in
connection with, or arising out of this Agreement or any other Loan Documents or
the Lender Obligations or the transactions contemplated hereby, including
without limitation claims relating to the application or the validity,
protection, interpretation, collection or enforcement thereof, or any other
claim or dispute (including tort and claims for breach of duty) between Lender
and Borrower.
If this jury waiver is not enforceable, then any and all disputes or
controversies of any nature between them arising at any time shall be decided by
a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the New York County, New York Supreme
Court). Nothing in this paragraph shall limit the right of any party at any time
to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies. The private judge shall also determine all issues relating
to the applicability, interpretation, and enforceability of this paragraph.
GENERAL PROVISIONS
Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. No Borrower may assign this
Agreement or any rights under it without Lender’s prior written consent which
may be granted or withheld in Lender’s discretion. Lender has the right to sell,
transfer, negotiate, or grant participation in all or any part of, or any
interest in, Lender’s obligations, rights and benefits under this Agreement,
provided that, except during the occurrence of an Event of Default, Borrower
shall have the right to consent to the foregoing if such transfer is to a party
that is not a commercial lender regulated by a governmental authority, which
consent shall not be unreasonably withheld. In the event of an assignment,
Lender, acting solely for this purpose as an agent of the Borrower, shall
maintain at one of its offices in the United States a copy of each assignment
and a register for the recordation of the names and addresses of the assignees,
and the Lender Obligations of, and principal amounts (and stated interest) of
the Lender Obligations owing to, each assignee pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error. The Register shall be available for inspection by the
Borrower and the Lender (or any assignee), at any reasonable time and from time
to time upon reasonable prior notice. If Lender (or any assignee) sells a
participation, it shall, acting solely for this purpose as an agent of Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Lender Obligations under this Agreement or any other Loan Document (the
“Participant Register”); provided, that Lender (or such assignee) shall not have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Lender Obligations or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Obligation is in registered form under Section
5f.103-1(c) of the U.S. Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and Lender (or such
assignee) shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement,
including payments of interest and principal, notwithstanding any notice to the
contrary. The portion of the Participant Register relating to any participant
requesting payment from


10
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





Borrower under the Loan Documents shall be made available to Borrower upon
reasonable request. Lender shall have no liability to any party, including but
not limited to Borrower, arising from the maintenance of, or any failure to
maintain, the Register or the Participant Register as provided in this Section
12.1.
Indemnification. Borrower will indemnify, defend and hold harmless Lender and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Lender (collectively, “Indemnified Parties”)
against: (a) all obligations, demands, claims, and liabilities asserted against
Lender by any other party in connection with the transactions contemplated by
the Loan Documents; and (b) all losses or Lender Expenses incurred, or paid by
Lender from, following, or consequential to transactions between Lender and
Borrower (including reasonable attorneys’ fees and expenses) in connection with
the transactions contemplated by the Loan Documents, except in the case of (a)
or (b) for obligations, demands, claims, liabilities and losses caused by
Lender’s or any Indemnified Party’s gross negligence or willful misconduct and
provided, that such indemnity shall not, as to any Indemnified Party, be
available to the extent that obligations, demands, claims, and liabilities
result from (x) such Indemnified Party’s violation of law or (y) a claim brought
by Borrower against an Indemnified Party for breach of that Indemnified Party’s
obligations hereunder or under any other Loan Document, if such Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 12.2 shall not
apply with respect to taxes other than any taxes that represent obligations,
demands, claims, liabilities, and losses arising from any non-tax claim.
Time of Essence. Time is of the essence for the performance of all obligations
in this Agreement.
Severability of Provisions. Each provision of this Agreement is severable from
every other provision in determining the enforceability of any provision.
Amendments in Writing, Integration. Any amendment or waiver relating to any Loan
Document shall be in writing, signed by the parties thereto. No oral statement,
nor any action, inaction, delay, failure to require performance or course of
conduct shall operate as an amendment or waiver or have any other effect on any
Loan Document. Any waiver shall be limited to the circumstance described in it,
and shall not apply to any other circumstance, or give rise to any obligation to
grant any further waiver. The Loan Documents represent the entire agreement
about this subject matter and supersede prior negotiations or agreements, which
merge into the Loan Documents.
Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same agreement.  A signed copy of this
Agreement transmitted by a party to another party via facsimile or an emailed
“pdf” version shall be binding on the signatory thereto.  Notwithstanding the
delivery of the faxed or emailed copy, Borrower agrees to deliver to Lender
original executed copies of this Agreement.
Survival. All covenants, representations and warranties made in this Agreement
continue in full force while any Lender Obligations remain outstanding (other
than indemnities which survive termination and are unliquidated). The
obligations of Borrower in Section 12.2 to indemnify Lender will survive until
all statutes of limitations for actions that may be brought against Lender have
run.
Certificates. Whether or not expressly stated herein or in any other Loan
Document, all certifications delivered, from time to time, by an officer of the
Borrower in a document delivered to Lender pursuant to this Agreement or any
other Loan Document shall be made by such officer in his or her capacity as an
officer and not in his or her individual capacity regardless of whether the
certification expressly so states.
DEFINITIONS
In this Agreement:
“Account” has the meaning provided in Section 2.2(d).


11
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





“Adjusted EBITDA” means the net income of the Borrower and its consolidated
subsidiaries excluding interest expenses, income tax expenses, depreciation and
amortization, equity based compensation expense, other non-operating income
(loss), and transaction costs and expenses related to an IPO, acquisitions and
refinancings.
“Affiliate” of a Person means a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, and partners and, for any Person that is a limited
liability company, that Person’s managers and members, provided, however, no
Fund or subsidiary shall be deemed to be an Affiliate of the Borrower.
“Auto Debit” has the meaning provided in Section 2.2(c).
“Auto Debit Termination Date” has the meaning provided in Section 2.2(c)(iii).
“Borrower's Books” means all of Borrower's books and records including ledgers,
records regarding Borrower's assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.
“Borrowing Resolutions” means resolutions substantially in the form attached
hereto or as otherwise approved by Lender.
“Business Day” means any day that is not a Saturday, Sunday or a day on which
the Lender is closed.
“Capital Call” means a request for a Capital Contribution made pursuant to a
Person’s Charter Documents.
“Capital Commitment(s)” means the total amount of cash agreed to be contributed
by a Person to the capital of a Fund pursuant to the Charter Documents of such
Fund.
“Capital Contribution(s)” means the sum of the cash to be contributed to the
capital of a Person pursuant to one or more Capital Calls.
“Change in Control” means (i) the occurrence of any circumstance would permit
any Person to seek to dissolve Borrower (excluding, for the avoidance of doubt,
the rights of equity holders and the board of directors to do so pursuant to
applicable law and the Charter Documents), or (ii) if Hamilton Lane Incorporated
ceases to be the general partner or manager, as applicable, of Borrower. As of
the Effective Date, the equity holders and the board of directors of Borrower
have not taken any action in furtherance of such rights.
“Charter Documents” means the LLC Agreement of Borrower and the LLC Agreement of
General Partner, and any other organizational, formation, or operational
documents of a party.
“Code” means the Uniform Commercial Code as adopted in the State of New York and
any other state from time to time, as amended, which governs creation or
perfection (and the effect thereof) of security interests in any Collateral.
“Collateral” means the property described on Exhibit C.
“Compliance Certificate” means the form attached as Exhibit D.




12
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------


[***] Indicates a portion of this page has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.


“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices. The amount of a Contingent
Obligation is the stated or determined amount of the primary obligation for
which the Contingent Obligation is made or, if not determinable, the maximum
reasonably anticipated liability for it determined by the Person in good faith;
but the amount may not exceed the maximum of the obligations under the guarantee
or other support arrangement.


“Credit Extension” means each Advance or any other extension of credit by Lender
pursuant to this Agreement to or for the benefit or account of Borrower.
“Current Index” means, with respect to each Interest Change Date, the Index Rate
figure most recently available as of such Interest Change Date.


“Designated Representative” means each of Persons listed on the Borrowing
Resolutions.
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“Effective Date” means the date assigned in the preamble to this Agreement.
“ERISA” means the Employment Retirement Income Security Act of 1974, as amended,
and its regulations.
“Excluded Assets” has the meaning set forth on Exhibit C hereto.
“Facility II” means the Revolving Loan and Security Agreement dated as of the
Effective Date, between First Republic Bank, as the lender, and Hamilton Lane
Advisors, L.L.C., as the borrower.
“Flexibility Action” means any action Borrower is prohibited from taking
pursuant to Section 6.8 or 7.8 hereof, but for the exception for such action in
the final sentence of such section.
“Flexibility Cap” means, as to Flexibility Actions taken by the Borrower, [***].
“Fund” is any Person from whom Borrower receives Management Fees or other fees
for the provision of services, whether those fees are paid pursuant to such
Fund’s limited partnership agreement or a Management Agreement.
“GAAP” means generally accepted accounting principles.
“General Partner” means a general partner or manager of Fund.
“Incentive Fees” means fees (including any carried interest) payable by the
Funds to the Borrower or its consolidated subsidiaries, which are contingent
based on the performance of the Funds’ Investment returns.
“Indebtedness” means (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations in respect of the foregoing. Notwithstanding the
foregoing, in no event shall “Indebtedness” include any liability of a general
partner of a Fund, with respect to the liabilities of such Fund.
“Index Rate” means the one (1) month London Interbank Offered Rate (LIBOR) as
published in the “Money Rates” column of The Wall Street Journal.  If The Wall
Street Journal publishes more than one Index, then the term “Index”


13
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------




shall mean the higher or highest of such indices.  If The Wall Street Journal
publishes a retraction or correction of the Index, then the term “Index” shall
mean the Index reported in such retraction or correction.
“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy, insolvency or similar
law, including assignments for the benefit of creditors, compositions,
extensions generally with its creditors, or a proceeding seeking reorganization,
arrangement, or other relief.
“Interest Change Date” means the first (1st) day of August 2017 and the first
(1st) day of every month thereafter until the Term Maturity Date.
“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.
“Investment Interests” means all of Borrower’s interests in: (i) all
partnerships, limited liability companies or other investment vehicles
(collectively the “Funds”); (ii) all organizational agreements relating to the
Funds; and (iii) all investment property, including without limitation,
securities, securities entitlements, securities accounts, and financial assets.
“Lender Expenses” means all reasonable, audit fees and expenses and reasonable
and documents costs and out-of-pocket expenses (including attorneys’ fees and
expenses) for preparing, negotiating, administering, defending and enforcing the
Loan Documents for Facility I and Facility II (including any of the foregoing
incurred in connection with any appeals or Insolvency Proceedings).
“Lender Obligations” are any Obligations owing to Lender hereunder and under the
other Loan Documents and, as applicable in respect of Facility II, including
debts, principal, interest, Lender Expenses and other amounts Borrower owes
Lender now or later in respect of the Loan Documents and, as applicable Facility
II, including Contingent Obligations, cash management services, letters of
credit and foreign exchange contracts, if any, interest accruing after
Insolvency Proceedings begin.
“Lien” means a mortgage, lien, deed of trust, charge, pledge, security interest
or other encumbrance.
“Limited Partner(s)” means those individuals or entities denominated limited
partners under or by reason of a Partnership Agreement.
“LLC Agreement” means the operating agreement or limited liability company
agreement of a Person that is a limited liability company.
“Loan Disbursement Instruction” means an instruction from Borrower to Lender on
the application of the initial Advance which instruction shall be substantially
in the form of Exhibit E.
“Loan Documents” means, collectively, this Agreement, any note, or notes or
guaranties executed by Borrower, and any other present or future written
agreement between Borrower and/or for the benefit of Lender in connection with
this Agreement, all as amended, extended or restated.
“Management Agreement” is any agreement as may exist from time to time pursuant
to which Management Fees and Incentive Fees are paid (but shall not include a
Fund’s partnership or operating agreement).
“Management Fees” means fees (other than Incentive Fees) or rights to payment
arising from all consulting, advising, investment or management services
provided by, or through, Borrower or any of its Affiliates or any other Person
to or for the benefit of Borrower, whether due and payable now or in the future,
with respect to any Fund.
“Material Adverse Change” is (a) a material adverse change in the business,
operations, or financial condition of Borrower, or (b) a material impairment of
the prospect of repayment of any portion of the Obligations, or (c) a material
impairment of the value of the Collateral or priority of Lender’s security
interests in such Collateral.


14
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------




“Member” means any Person denominated as a member under an LLC Agreement.
“Note Rate” has the meaning provided in Section 2.2(a).
“Obligations” means all liabilities that Borrower now or hereafter owes to any
Person, including Contingent Obligations and Lender Obligations.
“Partner” means any General Partner or Limited Partner under a Partnership
Agreement.
“Partnership Agreement” means the limited partnership agreement of any Person
that is a limited partnership.
“Payment” has the meaning provided in Section 2.2(c).
“Payment/Advance Form” means the form attached as Exhibit B.
“Percentage Rate Increase” has the meaning provided in Section 2.2(c)(iii).
“Permitted Investments” means:
(a)    Investments shown on the Schedule I and existing on the Effective Date
and add-on Investments in the Persons referenced on such Schedule;
(b)    (i) marketable direct obligations issued or unconditionally guaranteed by
the United States or its agency or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 1 year after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., and (iii) Lender’s certificates of deposit
issued maturing no more than 1 year after issue;
(c)    Investments made in accordance with the Charter Documents, including
Investments in Portfolio Companies and/or share purchases / awards in accordance
with Borrower’s 2017 Incentive Compensation Plan and additional direct
investments in technology companies and acquisitions;
(d)    de minimis investments in a Fund, not to exceed ten percent of the net
asset value of any Fund; and
(e)    Investment of Borrower maintained with Lender or any of its affiliates.
“Permitted Liens” means:
(a)    Liens existing on the Effective Date and shown on Schedule I or arising
under this Agreement or other Loan Documents;
(b)    Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its books, if they have no priority over any of
Lender’s security interests;
(c)    Purchase money Liens and capital or financing leases (i) on equipment
acquired or held by Borrower incurred for financing the acquisition or lease of
the equipment, or (ii) existing on equipment when acquired or leased (or a
reasonable time thereafter), if the Lien is confined to the property and
improvements and the proceeds of the equipment;
(d)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.
(e)     customary set off rights of depositary institutions and securities
intermediaries with respect to accounts maintained with them;


15
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------




(f)    Liens arising out of judgments that do not constitute an Event of Default
so long as the holder thereof has taken no steps to exercise remedies against
such Lien other than the filing of the same of record; and
(g)     Liens created under this Agreement or other Loan Documents.
“Permitted Perfection Limitations” means any of the following: no action must be
taken under any law other than the laws of the United States or any State
thereof; no landlord waivers or consents of any parties to leases, licenses,
rights or contracts must be obtained; and no leasehold mortgages must be
granted.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company association, trust, unincorporated
organization, association, corporation, institution, public benefit corporation,
firm, joint stock company, estate, entity or government agency.
“Portfolio Company” means any Person in which Borrower has an interest.
“Prime Rate” means the “prime rate” that appears in the Western Edition of The
Wall Street Journal on any date. Such rate may not be Lender’s lowest rate.
“Separate Account” means an account established for a single client or group of
legally related clients.
“Specialized Management Fees” means any fees (other than Incentive Fees) earned
by the Borrower from funds established by it.


“Tangible Net Worth” means the total member’s equity minus non-controlling
interests in general partnerships.    


“Term Maturity Date” is specified in Section 2.1.1.
“Termination Notice” has the meaning provided in Section 2.2(c)(ii).




[SIGNATURE PAGE FOLLOWS.]




16
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWER:
HAMILTON LANE ADVISORS, L.L.C.
By: /s/Randy Stilman
Name: Randy Stilman
Title: Chief Financial Officer





--------------------------------------------------------------------------------






LENDER:
FIRST REPUBLIC BANK
By: /s/ Derrick Cornelious
Name: Derrick Cornelious
Title: Vice President













--------------------------------------------------------------------------------






EXHIBIT A


Financial Statements. Borrower shall deliver to Lender annual financial
statements (including balance sheet and income statements) within ninety (90)
days after the end of each of Borrower’s fiscal years, which financial
statements shall be audited by Ernst & Young LLP or other independent certified
public accountant reasonably acceptable to Lender.
Financial Statements. Borrower shall deliver to Lender annual financial
statements (including balance sheet and income statements) within one hundred
eighty (180) days after the end of each Fund’s fiscal years for such Fund, which
financial statements shall be audited by an independent certified public
accountant reasonably acceptable to Lender.
Interim Financial Statements. Borrower shall deliver to Lender company-prepared
quarterly financial statements (including balance sheet and income statements)
within forty-five (45) days after the end of each quarter referenced below
certified by Borrower’s chief financial officer or another officer or
representative acceptable to Lender. Quarterly financials shall be delivered for
the first three (3) fiscal quarters.
Compliance Certificate. Within forty-five (45) days after the end of the first
three (3) fiscal quarters and ninety (90) days after the end of each of
Borrower’s fiscal years, deliver to Lender a Compliance Certificate signed by a
Designated Representative in the form of Exhibit D.
Other Financial Statements. Upon filing of any financial statements or reporting
as required to be publicly filed by Borrower, a copy of such financial statement
or reporting.
Flexibility Actions. Borrower shall give written notice to Lender of any
Flexibility Action promptly after such Flexibility Action is taken. Any
Flexibility Action taken by Borrower will be deemed a representation by Borrower
that the conditions precedent therefore were satisfied.
Minimum Annual Management Fees. Borrower shall receive, on a consolidated basis,
Fund Management Fees of not less than $150,000,000, including $130,000,000 from
Separate Account and Specialized Fund Management Fees, in each of Borrower’s
fiscal years commencing with fiscal year 2017, which ends March 31, 2018.
Minimum Adjusted EBITDA. Borrower shall maintain at least a minimum trailing six
month Adjusted EBITDA minus dividend distributions (other than tax
distributions) equal to or greater than $12,500,000, tested semi-annually.
Minimum Tangible Net Worth. Minimum Tangible Net Worth shall be greater than or
equal to the amount set forth in the column “Tangible Net Worth” as at the end
of the applicable fiscal year.
Fiscal year1
Tangible Net Worth
2017
$25,000,000
2018
$31,800,000
2019
$39,700,000
2020
$49,600,000
2021
$62,000,000
2022
$77,500,000
2023
$96,900,000
2024
$121,100,000

 

1Borrower’s fiscal year ends each March 31st.  Thus, fiscal year 2017’s Tangible
Net Worth test of greater than or equal to $25,000,000 covers the Tangible Net
Worth for the period from March 31, 2017 until March 30, 2018.


No Additional Indebtedness. Without the prior written consent of Lender,
Borrower (a) shall not directly or indirectly incur indebtedness for borrowed
money excluding (i) debts as of the date of this Agreement that were previously


LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





disclosed in writing to Lender (other than those that are being paid
substantially concurrently with the funding of the Loan), (ii) other borrowing
from Lender, including for the avoidance of doubt Facility II, (iii) unsecured
debt incurred in the normal course of business and (iv) purchase money debt and
capital leases in the ordinary course of business, and (b) shall not directly or
indirectly make, create, incur, assume or permit to exist any guaranty of any
kind of any Indebtedness of any other person during the term of this Agreement,
excluding any guaranties as of the date of this Agreement previously disclosed
in writing to Lender.
Notification of Transfers. Borrower shall notify Lender within 30 days of any
transfer of Partner’s interests in any Funds whose Capital Commitment is greater
than $10,000,000.








2
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------






EXHIBIT B
LOAN PAYMENT/ADVANCE REQUEST FORM
Deadline for next business day processing is Noon Pacific Time


Fax To:     Date: _____________________


BORROWER:      



--------------------------------------------------------------------------------

LOAN PAYMENT:


From Account #________________________________    To Account
______________________________________
(Deposit Account #)                    (Loan Account #)


Principal $___________________________ and/or Interest
$_____________________________________________


Authorized Signature:         Phone Number:     


Print Name/Title:                 



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

LOAN ADVANCE:


From Account #________________________________    To Account
______________________________________
(Loan Account #)                        (Deposit Account #)


Amount of Advance $___________________________


Prime Rate or Index Rate2: __________________________


All Borrower’s representations and warranties in the Agreement are true, correct
and complete in all material respects on the date of the request for an Advance.


Authorized Signature:         Phone Number:     


Print Name/Title:                 



--------------------------------------------------------------------------------



 

2 Prime Rate or Index Rate as determined by Borrower on the Effective Date.




LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------






EXHIBIT C
COLLATERAL DESCRIPTION


The Collateral consists of all of Borrower’s personal property now owned or
hereafter acquired, including without limitation all equipment, contract rights,
intellectual property, general intangibles, commercial tort claims, accounts,
Management Fees, Incentive Fees, inventory, documents, cash, instruments,
deposit accounts, securities, securities entitlements, securities accounts,
Account, investment property, financial assets, letters of credit, letter of
credit rights, certificates of deposit, instruments and chattel paper and
electronic chattel paper; all Borrower's Books relating to the foregoing, and
any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds thereof, provided,
however, Collateral shall exclude Excluded Assets.


Notwithstanding the foregoing, in no event shall the Collateral include or the
security interest granted under this Agreement attach to any of the following
(“Excluded Assets”) (a) any lease, license, contract or agreement to which
Borrower is a party, and any of its rights or interest thereunder, if and to the
extent that a security interest is prohibited by or in violation of (i) any law,
rule or regulation applicable to the Borrower or (ii) a term, provision or
condition of any such lease, license, contract or agreement (unless such law,
rule, regulation, term, provision or condition would be rendered ineffective
with respect to the creation of the security interest hereunder pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity); provided, however, that the
Collateral shall include (and such security interest shall attach) immediately
at such time as the contractual or legal prohibition shall no longer be
applicable and to the extent severable, shall attach immediately to any portion
of such lease, license, contract or agreement not subject to the prohibitions
specified in (i) or (ii) above; provided further that the exclusions referred to
in clause (a) of this paragraph shall not include any Proceeds of any such
lease, license, contract or agreement; (b) in the case of a foreign subsidiary
that is treated as a “controlled foreign corporation” for U.S. federal income
tax purposes, any of the outstanding capital stock of such foreign subsidiary
entitled to vote representing in excess of 65% of the voting power of all
classes of capital stock of such foreign subsidiary entitled to vote, so long as
a pledge in excess of 65% of the voting power of such foreign subsidiary would
result in adverse tax consequences to Borrower or its beneficial owners under
Section 956 of the Internal Revenue Code (or any successor provision); provided
that immediately upon the amendment of the Internal Revenue Code to allow the
pledge of a greater percentage of the voting power of capital stock in a foreign
subsidiary without adverse tax consequences, the Collateral shall include, and
the security interest granted by the Borrower shall attach to, such greater
percentage of capital stock of each foreign subsidiary; and provided, further,
that in no event shall the Collateral include capital stock of a foreign
subsidiary or controlled foreign corporation to the extent that the grant of a
security interest therein would require the approval of, or consultation with, a
local securities regulator or other regulatory or governmental authority, or
otherwise result in any burdensome undertaking or obligation by the Borrower,
pursuant to local law or otherwise; (c) any margin stock (as defined in
Regulation U of the Board of Governors of the Federal Reserve System) ; (d) for
avoidance of doubt, equity interests, general partnership interests or assets of
Funds, including any assets of a Fund held by Borrower or any assets of Borrower
, to the extent the grant of a security interest therein would violate or
otherwise result in a default under any organizational or governing document of
any Fund or the general partner thereof; (e) any rights or interests in Funds
required or deemed necessary to be held by Borrower pursuant to the terms of the
applicable Fund organizational documents, any related agreement or applicable
law, rule or regulation; (f) equity interests, including general partnership
interests, in any joint venture or other non-wholly owned subsidiary to the
extent the grant of a security interest therein would violate or otherwise
result in a default under any organizational document, governing document or
agreement among equity holders of such joint venture or non-wholly owned
subsidiary or require the consent of any other equity holder thereof or other
third party (unless (x) such document, agreement or requirement of a consent
would be rendered ineffective with respect to the creation of the security
interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity,
and (y) no adverse consequence to the Borrower under such organizational
document, governing document or agreement among equity holders would result from
such grant of security); (g) any “intent-to-use” application for registration of
a Trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law; or (h)


LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





those assets as to which the Lender and Borrower reasonably agree in writing
that the cost of obtaining such a security interest or perfection thereof is
excessive in relation to the benefit to the Lender of the security to be
afforded thereby.








2
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------






EXHIBIT D
COMPLIANCE CERTIFICATE


TO:        First Republic Bank                    Date:             


FROM:     Hamilton Lane Advisors, L.L.C.
The undersigned authorized officer certifies on behalf of all Borrower that
under the terms and conditions of the Term Loan and Security Agreement between
Borrower and Lender (the “Agreement”), (1) Borrower is in complete compliance
for the period ending _______________ with all required covenants except as
noted below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below;. Attached are the required documents supporting
the certification. The undersigned certifies that these are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes. The undersigned acknowledges
that no Credit Extensions may be requested at any time or date of determination
that Borrower is not in compliance with any of the terms of the Agreement.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
Internally prepared financial statement
Quarterly within 45 days (other than Q4)
Yes No
Annual financial statement (Borrower)
FYE within 90 days
Yes No
Annual financial statement (Funds)
FYE within 180 days
Yes No
Partnership interest transfer (>$10,000,000)
Within 30 days from transfer
Yes No
List of Capital Contributions delinquent for more than 30 days (>$1,000,000)
Immediately
Yes No
Compliance certificate
[Annually][Quarterly] within [90][45] days
Yes No
Flexibility Action taken? Yes No
If Yes, provide amount:: $[__________]
Under Flexibility Cap? Yes No



Financial Covenant
Required
Actual
Complies
Minimum Annual Management Fees
$150,000,000
$_____
Yes No
No Additional Debt
None
$_____
Yes No
Minimum Adjusted EBITDA
$12,500,000
$_____
Yes No
Minimum Tangible Net Worth
$_____
$_____
Yes No



---------------------------------------------------------------------------------------------------------------------------------


HAMILTON LANE ADVISORS, L.L.C.
    
By: __________________________________
    
Name:________________________________
    
Title:_________________________________




LOAN NO.: 21-595099-3 / AFS No.: 0210690058
 
USActive 37186022.14



--------------------------------------------------------------------------------






EXHIBIT E
LOAN DISBURSEMENT INSTRUCTIONS
(Just In Time)
These Loan Disbursement Instructions (the “Instructions”), dated [DATE] for
reference purposes only, are executed by HAMILTON LANE ADVISORS, L.L.C. (the
“Borrower”), to First Republic Bank (the “Lender”), with reference to the
following facts:
Borrower has requested a loan or loans from the Lender in the total principal
amount of [LOAN AMOUNT] (collectively, the “Loan”).
Borrower desires to authorize the Lender to close the Loan in accordance with
these Instructions and the other documents executed by Borrower and delivered to
the Lender at the Lender's request in connection with the Loan (collectively,
the “Loan Documents”).
THEREFORE, Borrower agrees and instructs the Lender as follows:
Allocation of Loan Proceeds. At the Closing, the Loan proceeds shall be
disbursed in accordance with the Loan Disbursement Schedule attached as Exhibit
E-1 to these Instructions (the “Loan Disbursement Schedule”).
Disbursements for Closing and Additional Costs. Upon closing the Loan, Borrower
authorizes Lender to disburse funds from the Loan proceeds for payment of those
items shown in the Loan Disbursement Schedule as “Closing Disbursements”
(collectively, the “Closing Disbursements”). All proceeds of the Loan remaining
after the disbursement of the Closing Disbursements shall be disbursed and made
available to Borrower pursuant to the terms of the Loan Documents. Borrower
acknowledges that certain of the costs and charges shown in the Loan
Disbursement Schedule are estimates, and that the actual Closing Disbursements
may vary from the estimates shown in the Loan Disbursement Schedule. If for any
reason the Loan proceeds allocated for the Closing Disbursements as shown in the
Loan Disbursement Schedule are insufficient to pay the actual cost of all such
items, Lender, at its option, shall have the right to either (a) require
Borrower to immediately deposit with Lender an amount necessary to cover such
deficiency, as determined by Lender; or (b) disburse an amount necessary to
cover such deficiency, as determined by Lender, from the portion, if any, of the
Loan proceeds otherwise remaining or from Borrower’s checking account with
Lender. Any disbursements of the proceeds of the Loan which are to be paid to
third parties under the terms of these Instructions may be disbursed by Lender
by such method as Lender may designate, including disbursement by Lender's check
or by wire transfer.
Counterparts. These Instructions may be executed in counterparts, each of which
shall constitute an original, and all of which shall constitute one and the same
document.
BORROWER:

HAMILTON LANE ADVISORS, L.L.C.


By:                     

Name:                     


Title:                     


ACCEPTED AND AGREED:

First Republic Bank

By:                     

Name:                     


Title:                     





--------------------------------------------------------------------------------






EXHIBIT E - 1
Loan Disbursement Instructions
LOAN DISBURSEMENT SCHEDULE
ITEM
DEBITS
CREDITS
Loan Amount
 
[ ]
CLOSING DISBURSEMENTS:
Loan Fee**
[ ]
 
Legal Fee**
TBD
 
BALANCE OF LOAN PROCEEDS AVAILABLE TO BE DISBURSED PER LOAN DOCUMENTS:
Balance of Loan Proceeds Available to be Disbursed in Accordance with Loan
Documents:
[ ]
 
Total (Debits) and Credits
[ ]
[ ]



**Fees to be debited from Account number _____________.








LOAN NO.: 21-595099-3 / AFS No.: 0210690058
 
USActive 37186022.14



--------------------------------------------------------------------------------






EXHIBIT F
LIST OF FUNDS






LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





EXHIBIT 21


SUBSIDIARIES OF REGISTRANT


The following table lists the direct and indirect subsidiaries of Hamilton Lane
Incorporated as of June 26, 2017.


Name of Subsidiary
Jurisdiction/State of Incorporation
Alpha Z GP LLC
Delaware
Alpha Z II GP LLC
Delaware
Alpha Z Private Equity Fund II, LP
Cayman Islands
Alpha Z Private Equity Fund, LP
Cayman Islands
AUSPE Fund GP LLC
Delaware
AUSPE Fund L.P.
Cayman Islands
Capital Yuan Tao Associates, L.P.
Cayman Islands
Capital Yuan Tao GP, LLC
Delaware
COPTL, LP
Delaware
CT Private Investments GP LLC
Delaware
CT Private Investments LP
Delaware
Epsilon Investment GP LLC
Delaware
Epsilon Pension Investment Canada LP
Cayman Islands
Finance Street AIV Splitter L.P.
Delaware
Finance Street GP LLC
Delaware
Finance Street, LP
Cayman Islands
First Stockholm Global Private Equity L.P.
Delaware
Florida Growth Fund II LLC
Delaware
Florida Growth Fund LLC
Delaware
Fourth Stockholm Co-Investment Blocker LP
Cayman Islands
Fourth Stockholm Co-Investment SPV L.P.
Delaware
Fourth Stockholm Global Private Equity L.P.
Delaware
Fourth Stockholm Pyramid Blocker Corp.
Delaware
Golden State Investment Fund LLC
Delaware
Green Core Fund L.P.
Cayman Islands
Green Core GP LLC
Delaware
Hamilton Lane (Australia) Pty Limited
Australia
Hamilton Lane (Hong Kong) Limited
Hong Kong
Hamilton Lane (Israel) Limited
Israel
Hamilton Lane (Japan) GK
Japan
Hamilton Lane (UK) Limited
United Kingdom
Hamilton Lane Advisors, Inc.
Pennsylvania
Hamilton Lane Advisors, L.L.C.
Pennsylvania
Hamilton Lane AIFM LTD
United Kingdom
Hamilton Lane Amitim US Fund RH Blocker LP
Delaware
Hamilton Lane Brasil Fundo de Investmento em Quotas de Fundo de Investimento
Multimercado
Brazil
Hamilton Lane Capital Opportunities Fund LP
Delaware
Hamilton Lane CI2 AIV-A LP
Delaware
Hamilton Lane CI2 AIV-B LP
Delaware
Hamilton Lane CI2 AIV-C LP
Delaware
Hamilton Lane CI2 Offshore SIV-A L.P.
Cayman Islands
Hamilton Lane Co-Investment Feeder Fund III LP
Delaware
Hamilton Lane Co-Investment Feeder Fund IV LP
Cayman Islands
Hamilton Lane Co-Investment Feeder Fund IV LP
Cayman Islands
Hamilton Lane Co-Investment Fund II CH DE Blocker L.P.
Delaware
Hamilton Lane Co-Investment Fund II Holdings LP
Delaware
Hamilton Lane Co-Investment Fund II L.P.
Delaware
Hamilton Lane Co-Investment Fund III (U.S.) Blocker LP
Delaware
Hamilton Lane Co-Investment Fund III (U.S.) Blocker-2 LP
Delaware
Hamilton Lane Co-Investment Fund III (U.S.) Blocker-3 LP
Delaware
Hamilton Lane Co-Investment Fund III (U.S.) Blocker-4 LP
Delaware
Hamilton Lane Co-Investment Fund III (U.S.) Blocker-5 LP
Delaware
Hamilton Lane Co-Investment Fund III (U.S.) Blocker-6 JJ LP
Delaware
Hamilton Lane Co-Investment Fund III (U.S.) Blocker-7 WWEX LP
Delaware
Hamilton Lane Co-Investment Fund III Cayman Blocker-2 LP
Cayman Islands
Hamilton Lane Co-Investment Fund III Holdings LP
Delaware





LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





Hamilton Lane Co-Investment Fund III Holdings-2 LP
Delaware
Hamilton Lane Co-Investment Fund III LP
Delaware
Hamilton Lane Co-Investment Fund IV Holdings LP
Delaware
Hamilton Lane Co-Investment Fund IV Holdings-2 LP
Delaware
Hamilton Lane Co-Investment Fund IV LP
Delaware
Hamilton Lane Co-Investment Fund, LP
Delaware
Hamilton Lane Co-Investment GP II LLC
Delaware
Hamilton Lane Co-Investment GP III LLC
Delaware
Hamilton Lane Co-Investment GP IV LLC
Delaware
Hamilton Lane Co-Investment GP, LLC
Delaware
Hamilton Lane Co-Investment Offshore Fund II L.P
Cayman Islands
Hamilton Lane Co-Investment Offshore Fund IV LP
Cayman Islands
Hamilton Lane Co-Investment Offshore Fund L.P.
Cayman Islands
Hamilton Lane COPTL, LLC
Pennsylvania
Hamilton Lane European Investors SCA SICAV-RAIF
Luxembourg
Hamilton Lane European Investors SCA SICAV-RAIF - CI IV Parallel Sub-Fund
Luxembourg
Hamilton Lane European Investors SCA SICAV-RAIF - PEF X Parallel Sub-Fund
Luxembourg
Hamilton Lane European Partners SICAV-SIF
Luxembourg
Hamilton Lane European Partners SICAV-SIF CI-III Parallel Sub-Fund
Luxembourg
Hamilton Lane European Partners SICAV-SIF PEF IX Parallel Sub-Fund
Luxembourg
Hamilton Lane Fundo de Investmento em Participacoes Co-Investimento
Brazil
Hamilton Lane Fundo de Investmento em Quotas de Fundos de Investimento em
Participacoes
Brazil
Hamilton Lane GP IX, LLC
Delaware
Hamilton Lane GP S.à r.l.
Luxembourg
Hamilton Lane GP VI, LLC
Delaware
Hamilton Lane GP VII, LLC
Delaware
Hamilton Lane GP VIII, LLC
Delaware
Hamilton Lane GP X LLC
Delaware
Hamilton Lane Investimentos Ltda.
Brazil
Hamilton Lane Investment Holdings, LLC
Delaware
Hamilton Lane Investors GP LLC
Delaware
Hamilton Lane Investors LP
Delaware
Hamilton Lane Investors LP, Series HA-P
Delaware
Hamilton Lane Investors LP, Series PN-P
Delaware
Hamilton Lane Investors LP, Series PT
Delaware
Hamilton Lane Investors LP, Series RD-P
Delaware
Hamilton Lane Investors LP, Series VR-P
Delaware
Hamilton Lane IX GP LLC
Delaware
Hamilton Lane Market Street Opportunities Fund LP
Delaware
Hamilton Lane Market Street Opportunities Offshore Fund LP
Cayman Islands
Hamilton Lane New York Co-Investment II, LLC
Delaware
Hamilton Lane New York Co-Investment III, LLC
Delaware
Hamilton Lane New York Co-Investment, LLC
Delaware
Hamilton Lane New York II, LLC
Delaware
Hamilton Lane New York LLC
Pennsylvania
Hamilton Lane NM Fund I LP
Delaware
Hamilton Lane Parallel Investors (AS) LP, Series AS
Delaware
Hamilton Lane Parallel Investors LP, Series HA
Cayman Islands
Hamilton Lane Parallel Investors LP, Series PN
Cayman Islands
Hamilton Lane Parallel Investors LP, Series RD
Cayman Islands
Hamilton Lane Parallel Investors LP, Series VR
Cayman Islands
Hamilton Lane Parallel Investors, LP
Delaware
Hamilton Lane PMOF PH DE Blocker LP
Delaware
Hamilton Lane Private Equity Feeder Fund S.C.A. SICAV-SIF
Luxembourg
Hamilton Lane Private Equity Feeder Fund S.C.A. SICAV-SIF
 
HL PE Fund VII Series A Sub-Fund
Luxembourg
Hamilton Lane Private Equity Feeder Fund S.C.A. SICAV-SIF
 
HL PE Fund VII Series B Sub-Fund
Luxembourg
Hamilton Lane Private Equity Fund For the Benefit of Marco
 
Consulting Group Clients, LP
Delaware
Hamilton Lane Private Equity Fund IV, LP
Guernsey
Hamilton Lane Private Equity Fund IX DE Blocker 1 LP
Delaware
Hamilton Lane Private Equity Fund IX Holdings LP
Delaware





LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





Hamilton Lane Private Equity Fund IX LP
Delaware
Hamilton Lane Private Equity Fund plc
Ireland
Hamilton Lane Private Equity Fund V, LP
Guernsey
Hamilton Lane Private Equity Fund VI LP
Delaware
Hamilton Lane Private Equity Fund VII L.P., Series A
Delaware
Hamilton Lane Private Equity Fund VII L.P., Series B
Delaware
Hamilton Lane Private Equity Fund VIII LP, Global Series
Delaware
Hamilton Lane Private Equity Fund X LP
Delaware
Hamilton Lane Private Equity Offshore Fund IX LP
Cayman Islands
Hamilton Lane Private Equity Offshore Fund VI LP
Cayman Islands
Hamilton Lane Private Equity Offshore Fund VII, LP, Series A
Cayman Islands
Hamilton Lane Private Equity Offshore Fund VII, LP, Series B
Cayman Islands
Hamilton Lane Private Equity Offshore Fund VIII LP
Cayman Islands
Hamilton Lane Private Equity Offshore Fund X LP
Cayman Islands
Hamilton Lane Private Equity Partners LP
British Virgin Islands
Hamilton Lane Private Markets Opportunity Feeder Fund (Fund-of-Funds Series) LP
British Virgin Islands
Hamilton Lane Secondary Feeder Fund IV-A LP
Delaware
Hamilton Lane Secondary Feeder Fund IV-B LP
Cayman Islands
Hamilton Lane Secondary Fund II GP LLC
Delaware
Hamilton Lane Secondary Fund II LP
Delaware
Hamilton Lane Secondary Fund III GP LLC
Delaware
Hamilton Lane Secondary Fund III LP
Delaware
Hamilton Lane Secondary Fund III-A Blocker LP
Delaware
Hamilton Lane Secondary Fund III-A Cayman Blocker L.P.
Cayman Islands
Hamilton Lane Secondary Fund III-A LP
Delaware
Hamilton Lane Secondary Fund III-B Blocker LP
Delaware
Hamilton Lane Secondary Fund III-B Cayman Blocker L.P.
Cayman Islands
Hamilton Lane Secondary Fund III-B LP
Delaware
Hamilton Lane Secondary Fund IV GP LLC
Delaware
Hamilton Lane Secondary Fund IV LP
Delaware
Hamilton Lane Secondary Fund IV-EU LP
United Kingdom
Hamilton Lane Secondary Fund, LP
Delaware
Hamilton Lane Secondary Fund, LP, Series A
Delaware
Hamilton Lane Secondary Fund, LP, Series B
Delaware
Hamilton Lane Secondary Fund, LP, Series C
Delaware
Hamilton Lane Secondary Fund, LP, Series D
Delaware
Hamilton Lane Secondary Fund, LP, Series E
Delaware
Hamilton Lane Secondary GP, LLC
Delaware
Hamilton Lane Secondary Offshore Fund II L.P.
Cayman Islands
Hamilton Lane Securities, LLC
Delaware
Hamilton Lane SF2 AIV-A Inc.
Delaware
Hamilton Lane SF2 AIV-A LP
Delaware
Hamilton Lane SF2 GP Nominee Holdco Inc.
Delaware
Hamilton Lane SF2 Offshore AIV-A LP
Cayman Islands
Hamilton Lane SMID Fund, L.P.
Delaware
Hamilton Lane SOMPO Investments Ltd.
Cayman Islands
Hamilton Lane SPV GP LLC
Delaware
Hamilton Lane Strategic Opportunities 2015 Fund LP
Delaware
Hamilton Lane Strategic Opportunities 2015 GP LLC
Delaware
Hamilton Lane Strategic Opportunities 2015 Offshore Fund LP
Cayman Islands
Hamilton Lane Strategic Opportunities 2016 Fund LP
Delaware
Hamilton Lane Strategic Opportunities 2016 GP LLC
Delaware
Hamilton Lane Strategic Opportunities 2016 Offshore Fund LP
Cayman Islands
Hamilton Lane Strategic Opportunities 2017 Fund Holdings LP
Delaware
Hamilton Lane Strategic Opportunities 2017 Fund LP
Delaware
Hamilton Lane Strategic Opportunities 2017 Fund PH DE Blocker LP
Delaware
Hamilton Lane Strategic Opportunities 2017 Fund S.C.S.
Luxembourg
Hamilton Lane Strategic Opportunities 2017 GP LLC
Delaware
Hamilton Lane Strategic Opportunities 2017 GP S.à r.l.
Luxembourg
Hamilton Lane Strategic Opportunities 2017 Offshore Fund LP
Cayman Islands
Hamilton Lane Venture Capital Fund GP, LLC
Delaware
Hamilton Lane Venture Capital Fund LP, Series 2009
Delaware
Hamilton Lane Venture Capital Fund LP, Series 2010
Delaware
Hamilton Lane Venture Capital Fund LP, Series 2011
Delaware





LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





Hamilton Lane Venture Capital Fund LP, Series 2012
Delaware
Hamilton Lane Venture Capital Fund LP, Series 2013
Delaware
Hamilton Lane Venture Capital Fund LP, Series 2014
Delaware
Hamilton Lane Venture Capital Fund LP, Series 2015
Delaware
Hamilton Lane Venture Capital Fund LP, Series 2016
Delaware
Hamilton Lane Venture Capital Fund LP, Series 2017
Delaware
Hamilton Lane Venture Capital Fund LP, Series CL
Delaware
Hamilton Lane Venture Capital Offshore Fund LP, Series 2009
Cayman Islands
Hamilton Lane Venture Capital Offshore Fund LP, Series 2010
Cayman Islands
Hamilton Lane Venture Capital Offshore Fund LP, Series 2011
Cayman Islands
Hamilton Lane Venture Capital Offshore Fund LP, Series 2012
Cayman Islands
Hamilton Lane Venture Capital Offshore Fund LP, Series 2013
Cayman Islands
Hamilton Lane Venture Capital Offshore Fund LP, Series 2014
Cayman Islands
Hamilton Lane Venture Capital Offshore Fund LP, Series 2015
Cayman Islands
Hamilton Lane Venture Capital Offshore Fund LP, Series 2016
Cayman Islands
Hamilton Lane Venture Capital Offshore Fund LP, Series 2017
Cayman Islands
Hamilton Lane Venture Capital Offshore Fund LP, Series CL
Cayman Islands
Hamilton Lane/BNP CI AIV-A UK LP
United Kingdom
Hamilton Lane/BNP CI AIV-B UK LP
United Kingdom
Hamilton Lane/BNP CI AIV-C UK LP
United Kingdom
Hamilton Lane/BNP Co-Investment Vehicle UK LP
United Kingdom
Hamilton Lane/BNP Co-Investment Fund GenPar GP LLC
Delaware
Hamilton Lane/BNP Co-Investment Fund GP LP
Delaware
Hamilton Lane-Carpenters Partnership Fund II L.P
Delaware
Hamilton Lane-Carpenters Partnership Fund III L.P.
Delaware
Hamilton Lane-Carpenters Partnership Fund IV L.P.
Delaware
Hamilton Lane-Carpenters Partnership Fund, L.P.
Delaware
HL Account Management LLC
Delaware
HL Amitim GP LLC
Delaware
HL Amitim US LP
Delaware
HL AP7 Manager LLC
Delaware
HL/BNP Co-Investment Vehicle UK GP LLP
United Kingdom
HL Capital Opportunities GP LLC
Delaware
HL EMD LLC
Delaware
HL European Partners GP S.à r.l.
Luxembourg
HL Evergreen Secondary Fund GP LLC
Delaware
HL Florida Growth LLC
Delaware
HL General Partner V Limited
Pennsylvania
HL Global SMID GP LLC
Delaware
HL Golden State, LLC
Delaware
HL International Clal DE Blocker LP
Delaware
HL International Clal Feeder LP
Cayman Islands
HL International Clal SMID Feeder LP
Cayman Islands
HL International Investors (Series H1 Feeder) LP
Cayman Islands
HL International Investors (Series H1 Feeder-A) LLC
Delaware
HL International Investors (Series H2 Feeder LP
Cayman Islands
HL International Investors (Series I Feeder) LP
Cayman Islands
HL International Investors GP LLC
Delaware
HL International Investors LP
Delaware
HL International Investors LP, Secondary Opportunities Series
Delaware
HL International Investors LP, Series A
Delaware
HL International Investors LP, Series B
Delaware
HL International Investors LP, Series C
Delaware
HL International Investors LP, Series D
Delaware
HL International Investors LP, Series E
Delaware
HL International Investors LP, Series F
Delaware
HL International Investors LP, Series G
Delaware
HL International Investors LP, Series H
Delaware
HL International Investors LP, Series H1
Delaware
HL International Investors LP, Series H2
Delaware
HL International Investors LP, Series H3
Delaware
HL International Investors LP, Series I
Delaware
HL International Investors LP, Series J
Delaware
HL International Investors LP, Series K
Delaware





LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





HL International Investors LP, Series L
Delaware
HL International Investors LP, Series M
Delaware
HL International Investors LP, Series N
Delaware
HL International Investors LP, Series O
Delaware
HL International Investors LP, Series P
Delaware
HL Large Buyout Club Fund GP S.à.r.l.
 
HL Large Club Buyout Fund SCS
Luxembourg
HL Large Club Buyout Fund SCS
Luxembourg
HL Management Investors, LLC
Delaware
HL Market Street GP LLC
Delaware
HL Miras Secondary Fund LP
Cayman Islands
HL Multi Co-Invest S.à r.l.
Luxembourg
HL MVPE16 GP LLC
Delaware
HL Nevada Fund Manager, LLC
Delaware
HL Newco 1 Cayman Fund LP
Cayman Islands
HL Newco 1 GP LLC
Delaware
HL Newco 3 Fund LP
Delaware
HL Newco 3 GP LLC
Delaware
HL Newco 4 GP LLC
Delaware
HL NM Fund I GP LLC
Delaware
HL NPS Co-Investment Fund III Cayman Blocker LP
Cayman Islands
HL NPS Co-Investment Fund LP
Delaware
HL NPS Co-Investment GP LLC
Delaware
HL NPS Co-Investment Master Fund LP
Delaware
HL Offshore Holdings GP, LLC
Delaware
HL Offshore Holdings, LP
Cayman Islands
HL Parallel Investors Cayman Blocker (Series HA) LP
Cayman Islands
HL Parallel Investors Cayman Blocker (Series PN) LP
Cayman Islands
HL Parallel Investors Cayman Blocker (Series RD) LP
Cayman Islands
HL Parallel Investors Cayman Blocker (Series VR) LP
Cayman Islands
HL Parallel Investors Delaware Blocker (Series HA) LP
Delaware
HL Parallel Investors Delaware Blocker (Series PN) LP
Delaware
HL Parallel Investors Delaware Blocker (Series RD) LP
Delaware
HL Parallel Investors Delaware Blocker (Series VR) LP
Delaware
HL PE Fund for the Benefit of MCG Clients GP LLC
Delaware
HL PMOF GP LLC
Delaware
HL Reformation GP LLC
Delaware
HL Second Stockholm GP LLC
Delaware
HL Secondary Investment SPV-10 Wolf LP
Delaware
HL Secondary Investment SPV-5 L.P.
Delaware
HL Secondary Investment SPV-6 L.P.
Delaware
HL Secondary Investment SPV-6A L.P.
Delaware
HL Secondary Investment SPV-7 L.P.
Delaware
HL Secondary Investment SPV-8 L.P.
Delaware
HL Secondary Investment SPV-9 L.P.
Delaware
HL SIHL-2 LLC
Delaware
HL SMID GP LLC
Delaware
HL Technology Services LLC
Delaware
HL Wyoming Nowood Fund GP, LLC
Delaware
HLA Carpenters II, LLC
Delaware
HLA Carpenters III, LLC
Delaware
HLA Carpenters IV, LLC
Delaware
HLA Carpenters, LLC
Pennsylvania
HLSA Holdings II, LLC
Delaware
HLSA Holdings, LLC
Delaware
HLSF IV Holdings LP
Delaware
HLSF IV-A Blocker (Cayman) LP
Cayman Islands
HLSF IV-A Blocker (DE) LP, Series 1
Delaware
HLSF IV-B Blocker (Cayman) LP
Cayman Islands
HLSF IV-B Blocker (DE) LP, Series 1
Delaware
HLSF IV-C Blocker (DE) LP
Delaware
HLSF IV-EU Blocker (Cayman) LP
Cayman Islands
HLSF IV-EU GP LLP
United Kingdom
HLSF Silver Cup, LP
Cayman Islands





LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





HLSK, LLC
Delaware
HLSP Investment Management II Limited
Guernsey
HLSP Investment Management III Limited
Guernsey
HLSP Investment Management L.L.C.
Colorado
HLUS Holdings LLC
Delaware
Hudson River Co-Investment Fund II, L.P.
Delaware
Hudson River Co-Investment Fund III, L.P.
Delaware
Hudson River Co-Investment Fund, L.P.
Delaware
JATI GP LLC
Delaware
JATI Private Equity Fund II, LP
Cayman Islands
JATI Private Equity Fund, LP
Cayman Islands
KAY-Hamilton Lane GP LLC
Delaware
KAY-Hamilton Lane LP
Cayman Islands
MVPE16 PH DE Blocker LP
Delaware
New York Credit Co-Investment Fund GP II LLC
Delaware
New York Credit Co-Investment Fund GP LLC
Delaware
New York Credit Co-Investment Fund II L.P.
Delaware
New York Credit Co-Investment Fund L.P.
Delaware
New York Credit SBIC Fund GP LLC
Delaware
New York Credit SBIC Fund L.P.
Delaware
NJHL European Buyout Investment Fund L.P.
Delaware
NJHL Investments GP LLC
Delaware
NS Private Equity Fund, LP
Cayman Islands
NS Private Equity GP LLC
Delaware
Private Market Connect LLC
Delaware
Reformation Private Fund GP LLC
Delaware
Reformation Private Fund LP
Cayman Islands
Second Stockholm Global Private Equity L.P.
Delaware
Secondary Investment SPV-1 GP LLC
Delaware
Secondary Investment SPV-1, L.P.
Delaware
Secondary Investment SPV-2 GP LLC
Delaware
Secondary Investment SPV-2 L.P.
Delaware
Secondary Investment SPV-3 GP LLC
Delaware
Secondary Investment SPV-3 L.P.
Delaware
Secondary Investment SPV-4 GP LLC
Delaware
Secondary Investment SPV-4 LP
Delaware
Silver State Opportunities Fund, LLC
Nevada
SR HL PE 1 GP LLC
Delaware
SRE HL PE 1 (Master) LP
Delaware
SRE HL PE 1 LP
Cayman Islands
SREH HL PE 1 (Master) LP
Delaware
SREH HL PE 1 LP
Cayman Islands
SRZ HL PE 1 (Master) LP
Delaware
SRZ HL PE 1 LP
Cayman Islands
Tarragon GP, LLC
Delaware
Tarragon LP
Cayman Islands
Tarragon Master Fund LP
Delaware
The Hudson River Fund II, LP
Delaware
The Hudson River Fund L.P.
Delaware
The Markaz/Hamilton Lane Technology Fund, LP
Guernsey
Third Stockholm Global Private Equity L.P.
Delaware
Wyoming Nowood Fund, LP
Delaware







LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------






Schedule I to Term Loan and Security Agreement
The name of Borrower is (attach a copy of the formation documents): Hamilton
Lane Advisors, L.L.C.
Borrower’s State of formation: Pennsylvania
Borrower has operated under only the following other names (if none, so state):
None    
Borrower has deposit accounts and/or investment accounts located only at the
following institutions:
Please see attached.    
List Acct. Numbers: Please see attached.    
Liens existing on the Effective Date and disclosed to and accepted by Lender in
writing:
None    
    
    
Investments existing on the Effective Date and disclosed to and accepted by
Lender in writing:
Ipreo (iLevel), Deal Cloud, Bison, Black Mountain Systems, and Private Market
Connect    
    
    
Indebtedness on the Effective Date and disclosed to and consented to by Lender
in writing:


Morgan Stanley senior secured term loan principal amount outstanding -
$85,450,000    
    
    
Borrower is not subject to litigation which would have a material adverse effect
on the Borrower’s financial condition, except the following (attach additional
comments, if needed):
None    
    
    
Tax ID Number 23-2962336
Organizational Number, if any: 2816405                    






1
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------






Schedule II to Term Loan and Security Agreement


Payment Date
Percentage of aggregate Term Advances to be paid
November 1, 2017
0.625%
February 1, 2018
0.625%
May 1, 2018
0.625%
August 1, 2018
0.625%
November 1, 2018
1.25%
February 1, 2019
1.25%
May 1, 2019
1.25%
August 1, 2019
1.25%
November 1, 2019
2.5%
February 1, 2020
2.5%
May 1, 2020
2.5%
August 1, 2020
2.5%
November 1, 2020
4.375%
February 1, 2021
4.375%
May 1, 2021
4.375%
August 1, 2021
4.375%
November 1, 2021
4.375%
February 1, 2022
4.375%
May 1, 2022
4.375%
August 1, 2022
4.375%
November 1, 2022
5.625%
February 1, 2023
5.625%
May 1, 2023
5.625%
August 1, 2023
5.625%



1
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
USActive 37186022.14



--------------------------------------------------------------------------------





November 1, 2023
6.25%
February 1, 2024
6.25%
May 1, 2024
6.25%
August 1, 2024
6.25%





2
LOAN NO.: 21-595099-3 / AFS No.: 0210690058
 
USActive 37186022.14

